 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Wayne Cameron,                                             Case No.: 2:16-cv-01355-JAD-PAL

 4             Plaintiff
                                                         Order Referring this Case to the Pro Bono
 5 v.                                                                   Program

 6 County of Clark Nevada, et al.,

 7             Defendant

 8            Pro se plaintiff Wayne Cameron is currently being held in pre-trial detention at the Clark

 9 County Detention Center (CCDC), which is operated by the Las Vegas Metropolitan Police

10 Department (LVMPD). Cameron sues several unnamed LVMPD employees who allegedly

11 denied or ignored his multiple requests to have his dentures repaired or replaced after they were

12 broken in early 2016 while Cameron was in custody. Because the identities of these defendants

13 are unknown, I have issued several pre-service discovery orders directing LVMPD to provide

14 Cameron copies of any grievances, kites, or inquiries he submitted regarding his dentures and to

15 identify the employees who reviewed or handled these grievances.1

16            The only “Inmate Request/Grievance” form that LVMPD has provided is Cameron’s

17 request in mid-2017 for copies of all of his prior requests and grievances regarding his dentures.

18 LVMPD also identified the names of three individuals responsible for reviewing or that did

19 review his grievances or inquiries since 2016: “Dr. A. Kirkwood (NaphCare), Ashley Komacsar

20 (NaphCare), and David Mancha (CCDC).”2 Because this filing appeared non-responsive to my

21

22

23   1
         ECF Nos. 27, 29, 33.
     2
         ECF No. 36-4.
 1 order, I set a hearing on pre-service discovery and directed LVMPD to produce Cameron.3 At

 2 the hearing, counsel for LVMPD represented and clarified that, although the 2017 grievance

 3 form makes reference to prior grievances, LVMPD has no earlier written grievances from

 4 Cameron on file regarding his dentures. Cameron presented his dentures, which, as he claimed,

 5 were broken into several pieces and clearly unusable in their current state. Cameron represented

 6 that, when he previously attempted to have his dentures repaired at CCDC, he was informed that

 7 the procedure would cost him $75. Because he was unable to pay, the dentures remain

 8 unrepaired. I ordered LVMPD to provide Cameron and this court a copy of the procedures he

 9 must follow to get his dentures repaired.4 And because LVMPD couldn’t specify who Ashley

10 Komacsar was during the hearing, I asked it to identify her in a supplemental filing.

11            In its subsequent filing, LVMPD cites to NRS 211.140, which addresses inmate medical

12 care, as well as relevant portions of the CCDC inmate handbook.5 The upshot is that inmates are

13 entitled to dental care but “may be financially responsible for medical care and treatment under

14 certain circumstances[,] including . . . preexisting medical conditions . . . .”6 Although LVMPD

15 cites this provision, LVMPD doesn’t clarify whether it believes that Cameron’s need for new

16 dentures constitutes a preexisting condition given that he claims that they were broken when his

17 cell was tossed by LVMPD officers in 2016. Rather, LVMPD asserts that “Cameron’s records

18 do not include any evidence that he requested medical treatment for damaged dentures” except

19 for a grievance he filed in 2014 and that he never followed-up with unspecified instructions he

20

21
     3
         ECF No. 37.
22   4
         ECF No. 42.
23   5
         ECF No. 43.
     6
         Id. at 3 (quoting Inmate Handbook).

                                                    2
 1 was given at the time.7 LVMPD also reports that Cameron was seen by a dentist shortly after the

 2 hearing and “he told the examining doctor that he is not having any issues, is doing ok[,] and

 3 does not want any change in his diet.”8 Finally, LVMPD clarified that Ashley Komacsar is an

 4 employee of NaphCare, a private contractor that provides medical services to CCDC inmates,

 5 and that she responded to his mid-2017 grievance.9

 6             In response, Cameron confirms that he saw a dentist after the hearing but represents that

 7 he was again informed that his dentures would only be repaired if he paid $75.10 Cameron

 8 further states that he was given the option of having his food blended and that he continues to

 9 suffer from “stomach pains, hunger pains, [and] constapation [sic] . . . .”11 LVMPD didn’t reply,

10 and it has yet to address Cameron’s central assertion that, now that LVMPD/NaphCare are

11 undeniably on notice regarding his broken dentures, they are conditioning repair on Cameron’s

12 ability to pay.

13             Because of the difficulties this case has posed and Cameron’s proven and continued

14 inability to obtain dentures, I am referring this case to the Pro Bono Program adopted in General

15 Order 2017-07 for the purpose of identifying counsel willing to be appointed as pro bono (free)

16 counsel for Cameron. The scope of appointment will be for all purposes through the conclusion

17 of trial. By referring this case to the Program, I am not expressing an opinion about the merits of

18 the case.

19

20
     7
21       Id.
     8
         Id.
22   9
         Id. at 2–3.
23   10
          ECF No. 44.
     11
          Id. at 2–3.

                                                       3
 1        It may take several months before pro counsel is appointed. In the meantime, if Cameron

 2 wants this case to proceed against the three LVMPD/NaphCare employees that LVMPD has

 3 identified (Dr. A. Kirkwood, Ashley Komacsar, and David Mancha), he must file a motion

 4 asking that these individuals take the place of the John Doe defendants. Accordingly,

 5        IT IS HEREBY ORDERED that this case is referred to the Pro Bono Program for

 6 appointment for all purposes through the conclusion of trial. The Clerk of Court is directed

 7 to forward this order to the Pro Bono Liaison.

 8        Dated: April 15, 2019

 9                                                           _______________________________
                                                             U.S. District Judge Jennifer A. Dorsey
10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                  4
